                   Case 19-12378-KBO               Doc 1035         Filed 05/18/20         Page 1 of 1




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


       In re:                                               Chapter 11

       DURA AUTOMOTIVE SYSTEMS, LLC, Case No. 19-12378 (KBO)
       et al., 1
                                     Jointly Administered
                          Debtors.
                                                            Re: D.I. 1011 & 1012

                                          CERTIFICATE OF SERVICE

         I, Kevin M. Capuzzi, hereby certify that true and correct copies of (i) the Objection of the Official

Committee of Unsecured Creditors to the Debtors’ Motion to Further Extend the Exclusivity Periods to

File a Chapter 11 Plan and Solicit Acceptances Thereof [D.I. 1011] and (ii) the Objection and Reservation

of Rights of the Official Committee of Unsecured Creditors to the Adequacy of the Debtors’ Disclosure

Statement [D.I. 1012] were served on May 15, 2020 via hand delivery upon the following parties:

       Juliet M. Sarkessian                                     Daniel N. Brogan
       U.S. Trustee's Office                                    Erin R. Fay
       844 King Street                                          Gregory Joseph Flasser
       Room 2207                                                Bayard, P.A.
       Lockbox #35                                              600 N. King Street, suite 400
       Wilmington, DE 19899-0035                                Wilmington, DE 19801


                                                                     /s/ Kevin M. Capuzzi
                                                                    Kevin M. Capuzzi (No. 5462)




   1
            The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal
   tax identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
   Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
   Operating, LLC (2304); and NAMP, LLC (3693).



   13455958 v1
